DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) and species Clostridium beijerinckii in the reply filed on 17 May 2022 is acknowledged.  Applicants argue that Groups I and II are considered to have unity of invention a priori; however, the basis of restriction was based on the lack of a special technical feature (Applicant's arguments Pg. 5- Pg. 6, [2]). The technical feature, a fermentation reactor comprising a biomass produced by a strain belonging to the genus Clostridium on a solid support comprising a polyurethane foam, does not make a contribution over the prior art. The traversal is not persuasive because the shared technical feature lacks an inventive step over Yang (Yang, Y. et al., Production of butanol and isopropanol with an immobilized Clostridium, 2015, Bioprocess and Biosystems Engineering, 39(3): 421-428; 12 August 2021 IDS Document) in view of Shamsudin (Shamsudin, S. et al., Production of Acetone, Butanol and Ethanol (ABE) by Clostridium saccharoperbutylacetonicum N1-4 with Different Immobilization Systems, 2006, Pakistan Journal of Biological Sciences, 9: 1923-1928; 12 August 2021 IDS Document) and Survase as indicated in the 35 USC § 103 rejection in this office action.  
Applicant's arguments concerning the Preliminary Opinion from the International Search Report (Arguments Pg. 6, [3]-Pg. 7) are not relevant to the Restriction Requirement. Therefore, the restriction requirement is made Final.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 May 2022.

Claim Status
Claims 1-15 are currently pending.
Claim 15 is withdrawn, as discussed in the Election/Restrictions section above.
Claims 1-14 are under examination herein.
Claims 1-14 are rejected.
Claims 1-14 are objected to.

Priority
	The instant application claims the benefit of priority to FR1871106 filed on 28 September 2018. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the claims is 28 September 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12 August 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 6: 13
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. said biomass and said support).  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-14 are objected to because of the following informalities:    
In claim 1, line 1, should be amended to recite the active method step in active tense: "A process for producing alcohols, comprising: introducing a sugary fluid". In line 3, "wherein" should precede "the fermentation reactor" and "comprising" should be amended to "comprises". In line 4, "Clostridium which" should be amended to "Clostridium, and wherein the biomass".
	In claims 2-14, line 1, "in which" should be amended to "wherein".
	In claim 2, line 1, the colon after "has" should be deleted. In line 2, the semicolon after "mm" should be replaced with a comma. In line 3, "of" should be deleted.
	In claim 5, line 4, the two instances reciting "C." should be replaced with "Clostridium" to maintain consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 6 recites "species Clostridium beijerinckii which naturally produces isopropanol". It is unclear if the naturally occurring strain produces isopropanol or if the genetically modified Clostridium beijerinckii produces isopropanol. For examination purposes, it is interpreted that the genetically modified strain produces isopropanol. 
Claim 7 recites "the biomass produced by the strain belonging to the genus Clostridium is immobilized on the solid support in a secondary tank and the solid support supporting the biomass produced by the strain belonging to the genus Clostridium is introduced into the fermentation reactor". As recited, it is unclear if the secondary tank is also introduced into the fermentation reactor. For examination purposes, it is interpreted that the biomass produced by the strain belonging to the genus Clostridium is immobilized on the solid support in a secondary tank within the fermentation reactor.
The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation "the reaction medium" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Yang, Y. et al., Production of butanol and isopropanol with an immobilized Clostridium, 2015, Bioprocess and Biosystems Engineering, 39(3): 421-428; 12 August 2021 IDS Document) in view of Shamsudin (Shamsudin, S. et al., Production of Acetone, Butanol and Ethanol (ABE) by Clostridium saccharoperbutylacetonicum N1-4 with Different Immobilization Systems, 2006, Pakistan Journal of Biological Sciences, 9: 1923-1928; 12 August 2021 IDS Document) and Survase (WO2017205705A1). 

Regarding claims 1, 3, and 5, Yang discloses Clostridium species that produce butanol, isopropanol, and small amounts of ethanol (Yang Abstract, lines 1-3). Yang discloses a continuous fermentation [as recited in claim 3] using immobilized C. beijerinckii optinoii [as recited in claim 5] cells (Yang Abstract, lines 9-10), wherein porous ceramic Raschig rings [were] used as supports (Yang, Pg. 423, left column, [1]). Yang also discloses batch fermentation of C. beijerinckii optinoii in a BIOFLO® fermentor/bioreactor using freshly sterilized P2 medium containing 30 g L-1 glucose (Yang, Pg. 422, right column, § 2) and reports of two-stage continuous fermentation of C. beijerinckii to produce butanol and isopropanol to obtain a solvent yield of 0.53 g per g glucose in a bioreactor (Yang, Pg. 427, left column, [2], lines 11-15).
	Regarding claim 4, Yang teaches the standard 30 or 50 g L-1 glucose P2 media [is] pumped at a dilution rate of 0.085 h-1 and 50 g L-1 glucose P2 media and 50 g L-1 glucose P2 media with 4.9 g L-1 sodium acetate trihydrate supplementation were tested at a dilution rate of 0.050 h-1 (Yang Pg. 423, left column, [2], lines 3-8).
Regarding claim 13, Yang teaches the spent media from the column was collected in a 4 L aspirator bottle with a bubbler air lock on top to maintain anaerobic conditions (Yang Pg. 423, left column, [1], lines 18-20).
Regarding claim 14, Yang teaches [continuous fermentation using immobilized cell columns] was maintained at 36°C using a temperature controlled circulating water bath (Yang Pg. 423, left column, [1], lines 20-21)
Yang discloses anaerobic production of acetone/butanol/ethanol by Clostridium (Yang Pg. 421, right column, [2], lines 20-21) and ABE fermentations are normally conducted using C. acetobutylicum, although several C. beijerinckii sp., having an additional primary/secondary alcohol dehydrogenase, can convert acetone to isopropanol (Yang Pg. 422, left column, [1], lines 4-8), but does not specifically disclose the production of isopropanol, butanol, ethanol and acetone as recited in claim 1. Yang does not teach the solid support comprises polyurethane foam as recited in claim 1, the polyurethane foam has volume cavities in which the equivalent sphere diameter is between 0.1 and 5 mm as recited in claim 2, the biomass produced by the strain belonging to the genus Clostridium comprises a genetically modified bacterium belonging to the species Clostridium acetobutylicum which is genetically modified for the production of isopropanol as recited in claim 6, the biomass produced by the strain belonging to the genus Clostridium is immobilized on the solid support in a secondary tank and the solid support is introduced into the fermentation reactor as recited in claim 7, the solid support is introduced into the fermentation reactor in the form of one or more blocks as recited in claim 9, or the solid support is placed in the fermentation reactor so as to be flush with the surface of the reaction medium of the fermentation reactor as recited in claim 12.
Pertaining claim 1, Shamsudin discloses the production of Acetone, Butanol and Ethanol (ABE) by immobilized cells of C. saccharoperbutylacetonicum N1-4 (ATCC 13564) under anaerobic batch culture system. Immobilization includes passive immobilization on polyurethane with uniform pore’s size, polyurethane with different pore’s size. Polyurethane with different pore’s size is significantly better than other materials tested with production of solvents productivity and YP/S at 3.2 times and 1.9 times, respectively compared to free cells after 24 h fermentation. We conclude that passive immobilization technique increases the productivity (215.12 %) and YP/S (88.37 %) of solvents by C. saccharoperbutylacetonicum (Shamsudin Abstract). 
Concerning claim 2, Shamsudin teaches the polyurethane has uniform pore’s size with average diameter 200-400 μm (2.5x2.3x1.2 cm in cubes), polyurethane with different pore’s size with average diameter 20-900 μm (2.5x2.3x1.2 cm in cubes) (Shamsudin Pg. 1924, Left column, §Support Materials). 
With respect to claims 7 and 9, Shamsudin teaches one hundred milliliter test tube with 30 mL working volume were packed with 1 g of cuttings stainless steel scrubber, three cubes of nylon scrubber, two cubes [reads on one or more blocks as recited in claim 9] of polyurethane with uniform pore’s size, two cubes of polyurethane with different pore’s size and 2 g EFB fiber were then inoculated with 10% (v/v) inoculum and incubated at 30°C for 120 h. Two test tubes will be taken out from water bath for analyzing sample at different intervals  [reads on secondary tank in the fermentation reactor] (Shamsudin Pg. 1924, bottom of left column- start of right column, § Fermentation). 
With regards to claim 12, Shamsudin is silent to "the solid support is placed in the fermentation reactor so as to be flush with the surface of the reaction medium"; however, Shamsudin discloses the test tubes were packed with the support and inoculated (Shamsudin Pg. 1924, bottom of left column- start of right column, § Fermentation), wherein one milliliter of culture stock was transferred into 9 mL PG media and heat-shocked in boiling water for 1 min. Then cultured at 30°C for 24 h and used as an inoculum (Shamsudin Pg. 1924, left column, § Microorganism). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable positions of the solid support within the reaction media. One of ordinary skill would have a reasonable expectation of success in placing the solid support flush with the surface of the reaction medium, because Shamsudin discloses the solid support in the medium in the fermentation reactor.
Regarding claim 1, Survase discloses a method of fermenting sugars to one or more fermentation products (Survase Claim 1), wherein said method is continuous (Survase Claim 4), and the first and second fermentation products include a combination of acetone, n-butanol, and ethanol; a combination of isopropanol, n-butanol, and ethanol; or a combination of acetone, isopropanol, n- butanol, and ethanol (Survase [33]). The concentrated sugars were concurrently fermented using genetically engineered Clostridium Acetobutylicum to ethanol n-butanol, isopropanol, ethanol, and acetone in a continuous manner with solvent productivity exceeding 10 g/L/h (Survase [88]).
Regarding claim 6, Survase discloses an embodiment in which a genetically modified Clostridium may include an isopropanol gene that has been cloned by transferring adh gene (which catalyzes the reduction of acetone to isopropanol) (Survase [123]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Shamsudin's polyurethane foam for the ceramic ring in Yang's method. The substitution of one known solid support for enzyme immobilization (polyurethane foam) for another (ceramic ring) would have yielded predictable results, because both are disclose as performing the same function in similar reactions. One of ordinary skill in the art would have been further motivated to use polyurethane foam, because Shamsudin discloses polyurethane is significantly better than other materials tested with production of solvents productivity (Shamsudin Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang's method to use Survase's genetically modified Clostridium to enhance the production of isopropanol. Yang, Shamsudin and Survase all disclose methods of fermenting sugars with Clostridium strains to produce alcohols; therefore one of ordinary skill would reasonably expect Survase's genetically modified strain and Shamsudin's polyurethane foam to work in Yang's method. One of ordinary skill would reasonably expect the production of isopropanol, butanol, ethanol and acetone, because Survase teaches the combination of fermentation products in the disclosed method. 
 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Yang, Y. et al., Production of butanol and isopropanol with an immobilized Clostridium, 2015, Bioprocess and Biosystems Engineering, 39(3): 421-428; 12 August 2021 IDS Document) in view of Shamsudin (Shamsudin, S. et al., Production of Acetone, Butanol and Ethanol (ABE) by Clostridium saccharoperbutylacetonicum N1-4 with Different Immobilization Systems, 2006, Pakistan Journal of Biological Sciences, 9: 1923-1928; 12 August 2021 IDS Document) and Survase (WO2017205705A1) as applied to claim 1 above, and further in view of Romaskevic (Romaskevic, T. et al., Application of polyurethane-based materials for immobilization of enzymes and cells: a review, 2006, Chemija, 17(4): 74-89; 12 August 2021 IDS Document).
Regarding claims 8 and 10, Yang, Shamsudin and Survase disclose the limitations of claim 1. 
Shamsudin teaches one hundred milliliter test tube [reads on fermentation reactor] with 30 mL working volume were packed with 1 g of cuttings stainless steel scrubber, three cubes of nylon scrubber, two cubes of polyurethane with uniform pore’s size, two cubes of polyurethane with different pore’s size and 2 g EFB fiber were then inoculated with 10% (v/v) inoculum and incubated at 30°C for 120 h (Shamsudin Pg. 1924, bottom of left column- start of right column, § Fermentation), thereby meeting the limitation "diameter less than the inside diameter of the fermentation reactor" as recited in claim 10. 
Yang, Shamsudin and Survase do not teach the biomass is immobilized on the solid support in the form of a biofilm as recited in claim 8, or the solid support is substantially in the form of a straight circular cylinder as recited in claim 10.
Romaskevic discloses PU (polyurethane) was found to be applicable in the biochemical and biotechnological fields as a perfect support for enzyme immobilization (Romaskevic Pg. 74, Column 1, [2]) PU elastomers can be molded into any shape (Romaskevic Pg. 74, Column 1, [1], lines 10-11). Romaskevic also teaches immobilization of cells in the form a biofilm on PU foam surface (Romaskevic Pg. 85, Col. 1, [4], lines 1-5) as recited in claim 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable shapes of the solid support. One of ordinary skill would have a reasonable expectation of success in trying a straight circular cylinder shape for the polyurethane foam support, because Romaskevic discloses PU elastomers can be molded into any shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biomass in Yang, Shamsudin and Survase's method by immobilizing the biomass in the form of a biofilm, because Romaskevic discloses an embodiment in which the biofilm was active over 8 cycles without bioactivity loss (Romaskevic Pg. 85, Col. 1, [4], lines 1-5). This modification would have a reasonable expectation of success, because Romaskevic discloses polyurethane foams for immobilization of enzymes similar to those disclosed in Yang, Shamsudin and Survase. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (Yang, Y. et al., Production of butanol and isopropanol with an immobilized Clostridium, 2015, Bioprocess and Biosystems Engineering, 39(3): 421-428; 12 August 2021 IDS Document) in view of Shamsudin (Shamsudin, S. et al., Production of Acetone, Butanol and Ethanol (ABE) by Clostridium saccharoperbutylacetonicum N1-4 with Different Immobilization Systems, 2006, Pakistan Journal of Biological Sciences, 9: 1923-1928; 12 August 2021 IDS Document) and Survase (WO2017205705A1) as applied to claim 1 above, and further in view of Qureshi (Qureshi, N. et al., Biofilm reactors for industrial bioconversion processes: employing potential of enhanced reaction rates, 2005, Microbial Cell Factories, 4(24): 1-21).
Regarding claim 11, Yang, Shamsudin and Survase disclose the limitations of claim 1. 
	Yang, Shamsudin and Survase do not teach the solid support forms a fluidized bed or a fixed bed in the fermentation reactor.
	Qureshi teaches biofilm formation is a natural process where microbial cells attach to the support (adsorbent) or form flocs/aggregates (also called granules) without use of chemicals and form thick layers of cells known as "biofilms." As a result of biofilm formation, cell densities in the reactor increase and cell concentrations as high as 74 g/L can be achieved. The reactor configurations can be as simple as a batch reactor, continuous stirred tank reactor (CSTR), packed bed reactor (PBR), fluidized bed reactor (FBR), airlift reactor (ALR), upflow anaerobic sludge blanket (UASB) reactor, or any other suitable configuration (Qureshi Abstract). Qureshi describes processes that have employed these biofilm reactors include ethanol [and] butanol production (Qureshi Pg. 2, Col. 2, lines 9-10). Within fluidized bed reactors, the biofilm particles are of various shapes (including spherical and irregular shapes) and these reactors can be operated for long periods of time. The amount of adsorbent that is used in these reactors is low, which also reduces the cost of the cell support (Qureshi Pg. 2, Col. 2, lines 19-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid support in Yang, Shamsudin and Survase's method to form a fluidized bed reactor, because Qureshi discloses fluidized bed reactors can be operated for long periods of time and they use a low amount of adsorbent which reduces the cost of the cell support. This modification would have a reasonable expectation of success, because Qureshi discloses reactors for immobilized enzymes in reactions similar to those disclosed in Yang, Shamsudin and Survase. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qureshi 2004 (Qureshi, N. et al., Scale-Up Of A High Productivity Continuous Biofilm Reactor To Produce Butanol By Adsorbed Cells Of Clostridium Beijerinckii, 2004, Food and Bioproducts Processing, 82(C2): 164-173) discloses an immobilized cell reactor for producing acetone, butanol and ethanol when using Clostridium beijerinckii BA101. 
Mikkelsen (US20090258404A1) teaches production of fermentation products in biofilm reactors, including fluidized bed reactors, by immobilized microorganisms.
Contag (US20140147901A1) discloses methods for selecting microorganisms with increase product tolerance and a bioreactor capable of operation in either a packed bed or fluidized bed. 
Dai (Dai Z. et al., Introducing a single secondary alcohol dehydrogenase into butanol-tolerant Clostridium acetobutylicum Rh8 switches ABE fermentation to high level IBE fermentation, 2012, Biotechnol Biofuels, 5(44): 1-10) discloses a butanol tolerant mutant of Clostridium acetobutylicum engineered to switch ABE fermentation to high level IBE fermentation.
Ferreira (US20170137848A1) discloses a process for the production of an aqueous mixture comprising isopropanol, n-butanol and ethanol by fermenting an aqueous solution containing C5 and/or C6 sugars and acetate under strict anaerobic conditions in the presence of a fermenting microorganism, selected from the strains Clostridium acetobutylicum and Clostridium beijerinckii that may be either a natural strain or a strain which has been genetically modified in order to produce isopropanol.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631